[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT           FILED
                             ________________________ U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                                                         OCT 12, 2011
                                     No. 11-11609
                                                                          JOHN LEY
                               ________________________                     CLERK

                                  Tax Court No. 3958-08L

ESTATE OF JOSEPH L. MANGIARDI, DECEASED,

                                                                        Petitioner-Appellant,

                                            versus

COMMISSIONER OF IRS,

                                                                      Respondent-Appellee.

                                    ________________

                                Appeal from a Decision of
                                the United States Tax Court
                                   _________________

                                     (October 12, 2011)

Before TJOFLAT and CARNES, Circuit Judges, and MICKLE,* District Judge.

PER CURIAM:




       *
          Honorable Stephan P. Mickle, United States District Judge for the Northern District of
Florida, sitting by designation.
      The estate of Joseph L. Magiardi appeals the United States Tax Court’s

ruling upholding the Commissioner of Internal Revenue’s decision to collect the

estate’s unpaid federal estate tax liability by levy. The estate argues that the

Internal Revenue Service Office of Appeals abused its discretion when it rejected

the estate’s offer to settle that unpaid tax liability, which totaled more than $3

million, for the estate’s remaining assets, worth $700,000. According to the

estate, the Office of Appeals abused its discretion because it misapplied the law

(1) when it considered the potential to collect more than the offered $700,000 by

pursuing assets that had already been transferred to beneficiaries of the estate; (2)

by incorrectly valuing those transferees’ liability; and (3) by failing to quantify the

amount that the IRS could reasonably expect to collect from those transferees.

      After considering the arguments of the parties, we agree with the Tax Court

that the IRS Office of Appeals did not abuse its discretion as the estate contends.

      AFFIRMED.




                                           2